Exhibit 10.11

SUBSCRIPTION AND PURCHASE AGREEMENT

               This SUBSCRIPTION AND PURCHASE AGREEMENT dated as of March 30,
2009 (this “Agreement”), is entered into by and between Pershing Square, L.P.
(“Pershing Square”), and Borders Group, Inc. (the “Company”).

               WHEREAS, Pershing Square desires to subscribe for and acquire 100
shares of common stock, no par value, of the Company (the “Subscribed Shares”)
in consideration of the payment of an amount in cash of $0.65 per share of
common stock (such per share price multiplied by the total number of Subscribed
Shares, the “Subscription Price”);

               NOW, THEREFORE, Pershing Square and the Company, intending to be
legally bound hereby, agree as follows:

               Section 1.1  Subscription.  Pershing Square hereby subscribes for
and purchases, and the Company hereby accepts such offer, agrees to issue and
sells to Pershing Square, the Subscribed Shares, in consideration of the payment
in cash by Pershing Square to the Company on or before the date hereof of the
Subscription Price, the receipt of which is hereby acknowledged.

               Section 1.2  Corporate action.  Each party to this Agreement
represents and warrants that the execution and delivery of this Agreement and
the performance by each party of its respective obligations hereunder has been
duly authorized by all necessary corporate action on its part.

               Section 1.3  Issuance of the Subscribed Shares.  The Company
represents and warrants that the allotment and issuance of the Subscribed Shares
has been duly and validly authorized by all necessary corporate action on its
part and that the Subscribed Shares are fully paid and nonassessable.

               Section 1.4  Delivery of certificate.  Promptly after execution
of this Agreement, the Company shall deliver to Pershing Square a stock
certificate representing the Subscribed Shares purchased hereunder.

               Section 1.5  Further Assurances.  The parties hereto agree that,
from time to time after the date hereof, each of them will execute and deliver
such further instruments of conveyance and transfer and take such other actions
as may be necessary to carry out the purposes and intents of this Agreement and
the transactions contemplated hereby, including the taking or causing the taking
of all such actions and the making, execution and delivery of any and all
documents, instruments and certificates, in such form and with such terms as may
reasonably be required to effect the foregoing.

               Section 1.6  Investment Intent.  Pershing Square represents and
warrants that it is acquiring the Subscribed Shares for its own account, for the
purpose of investment only and not with a view to, or for sale in connection
with, any distribution thereof in violation of applicable securities laws.

--------------------------------------------------------------------------------

               Section 1.7  Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmittal shall be effective as delivery of a manually executed
counterpart of this Agreement.

               Section 1.8  Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the state of New York, without
regard to principles thereof relating to conflicts of laws.

               Section 1.9  Amendments and Waivers.  This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument executed by the parties hereto or, in the
case of a waiver, by the party waiving compliance.

--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed as of the date hereof.

PERSHING SQUARE, L.P.  By:  Pershing Square Capital Management, L.P.,  its
Investment Advisor  By:  PS Management GP, LLC, its General  Partner     
By:  /s/ Roy J. Katzovicz                    Name:  Roy J. Katzovicz  Title:   
Authorized Signatory and Chief Legal             Officer    By:  /s/ Nicholas
Botta                        Name:  Nicholas Botta  Title:     Authorized
Signatory and Chief              Financial Officer      BORDERS GROUP, INC.   
By:  /s/ Mark Bierley                           Name:  Mark Bierley Title:    
Executive Vice President and              Chief Executive Officer 


--------------------------------------------------------------------------------